OPINION
By THE COURT:
Submitted on motion of plaintiff-appellee to require the defendant-appellant to give an additional bond, and to reduce the appeal from one of law and fact to an appeal on questions of law.
The original bond was in the amount of $300.00. The judgment and costs exceed that amount. The court orders defendant-appellant to give within ten days an additional bond in the amount of $200.00.
Plaintiff in his first cause of action prayed for the eviction of the defendant and in his second cause of action prayed for a money judgment for the use and occupancy of the *130premises. The Court gave plaintiff judgment on both causes of action. Obviously, an appeal on questions of law and fact cannot properly be taken, and the appeal is hereby reduced to an appeal on questions of1 law only. The defendant-appellant will be allowed to perfect his appeal on questions of law by filing a bill of exceptions, assignments of error and briefs within the time prescribed by supplement to Rule VII of this Court.
An entry may be drawn accordingly.
HORNBECK, PJ, WISEMAN and MILLER, JJ, concur.